Hall, Justice.
This is an appeal from a judgment granting a divorce and awarding the wife alimony amounting to twenty percent of the plaintiffs gross salary and/or wages to be paid the first of each month until a total of $15,000 has been paid.
1. The appellant contends the verdict returned by the jury was vague and indefinite, rendering it impossible for the trial court to frame a valid order and judgment. We disagree. The verdict awarded "alimony for the defendant of a minimum of twenty percent of the plaintiffs gross monthly salary and/or wages ...” This proviso is an easily applied formula for determining appellant’s liability. *120Harrell v. Bowman, 69 Ga. App. 881, 883 (27 SE2d 50). The use of the word "minimum” does not create ambiguity in the obligation he must meet to avoid contempt.
Argued July 7, 1975
Decided September 12, 1975.
Garland & Garland, O. Jackson Cook, for appellant.
Tom Strickland, for appellee.
2. Appellant’s second enumeration of error relates to the failure of the trial court to exclude certain testimony. No objection was made in the trial court and the appellant abandoned the enumeration during oral argument. Appellee’s motion for damages is denied.

Judgment affirmed.


All the Justices concur.